Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on January 27, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2008/0313505 A1), hereafter referred to as Lee’505 in view of El Maghraoui et al. (U.S. Publication No. 2014/0122861 A1), hereafter referred to as El Maghraoui’861.
flash memory system 100, see Fig. 1), comprising: a memory comprising a first portion, a second portion, and a third portion (flash memory 110 or RAM 114 divided into blocks, see Fig. 1); and a memory controller (memory controllers, see paras. [0023]-[0028] and Figs. 2-4) comprising a buffer memory (SRAM on controllers store other data such as mapping table, see para. [0034]) configured to store a first logical-to- physical table (flash memory controller 200 includes mapping table 220 comprising a number of logical to physical entries, see para. [0023] and Fig. 2), wherein the memory controller is configured to: determine that the first portion is accessed sequential to the second portion (block 100-block 200 are sequential, see Figs 2 and 3); and adjust the first logical-to-physical table to cause a memory transaction addressing the first portion to access the third portion independent from the second portion (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
However, Lee’505 does not appear to teach obtaining address access patterns and in response to the obtaining the address patterns, adjusting the logical-to-physical tables.
El Maghraoui’861 discloses obtaining address access patterns (tracks mappings between logical page addresses and physical page addresses…indicator of the linearity of a workload and derive linearity metrics(s); direction vector indicating sequential workload pattern over time, see paras. [0040]-[0044]) and in response to the obtaining the address patterns, adjusting the logical-to-physical tables (providing the metric(s) to an adjustment module or tuning algorithm to make adjustments to the tuning parameters, see paras. [0009], [0045]-[0047], [0067], [0069]-[0080] and Fig. 4) .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’505’s invention to comprise obtaining address access patterns and in response to the obtaining the address patterns, adjusting the logical-to-physical tables, as taught by El Maghraoui’861, in order to provide a see paras. [0009], [0010] and [0013]).
As to claim 2, Lee’505 also discloses the memory controller is configured to:
store the first logical-to-physical table as an original logical-to-physical table in the buffer memory (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3); generate a second logical-to-physical table using the first logical-to-physical table after the adjustment of the first logical-to-physical table (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]); and
write over the first logical-to-physical table in the buffer memory with the second logical- to-physical table, wherein the memory controller is configured to use the second logical-to- physical table to access the memory (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 3, Lee’505 also discloses the memory comprises at least one of flash memory (flash memory 110 or RAM 114 divided into blocks, see Fig. 1), NAND memory (NAND, see paras. [0032] and [0034]), phase-change memory, 3D XPoint™ memory, or ferroelectric random access memory, or any combination thereof.
	As to claim 4, Lee’505 also discloses the memory controller is configured to adjust the first logical-to-physical table in response to determining that the first portion is accessed sequential to the second portion a number of times greater than threshold (balancing the use for the memory blocks; minimum erase count exceeds a predetermined number, see paras. [0020] and [0030]-[0034]).
	 As to claim 5, Lee’505 also discloses the first portion is accessed as part of one or more of the following: a memory read operation; a memory write operation; and a memory refresh operation (write operations, see paras. [0020]).
remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 8, Lee’505 also discloses the memory controller is configured to change the first logical address from addressing to the first portion to addressing the third portion at least in part by: identifying, in the first logical-to-physical table, that the first logical address corresponds to a first physical address for the first portion (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3);  identifying, in the first logical-to-physical table, that a second logical address corresponds to a second physical address for the third portion (tables 220, 320, 420, logical addresses map to physical blocks, see Figs. 2-4); and generating a second logical-to-physical table at least in part by reassigning the first logical address to correspond to the second physical address and by reassigning the second logical address to correspond to the first physical address (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 9, Lee’505 also discloses the memory controller is configured to: receive a training dataset (wear leveling technique and count, see paras. [0022], [0050] and Fig. 9); determine that the first portion is more frequently accessed than the second portion based at least in part on the training dataset (comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2); generate a plurality of logical-to-physical tables (mapping table comprising a number of logical to physical entries, see para. [0023] and Figs. 2-4) that each compensate for the first portion being more frequently accessed than the second portion; and select one of the plurality of logical-to-physical tables to be used when adjusting the first logical-to-physical table remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 10, El Maghraoui’861 also discloses the memory controller is configured to select one of the plurality of logical-to-physical tables based at least in part on a comparison of read latencies, write latencies, or both for each logical-to-physical table of the plurality of logical-to-physical tables (using the metrics and adjusting the tuning parameters, see paras. [0046]-[0048], [0075]-[0080]).
As to claim 11, Lee’505 also discloses the memory controller is configured to determine that the first portion is accessed sequential to the second portion (block 100-block 200 are sequential, see Figs 2 and 3) after completion of a memory write operation, a memory read operation, a memory refresh operation, or any combination thereof (write operations, see paras. [0020]).
	Referring to claim 12, Lee’505, as claimed a method for operating a memory controller (memory controllers, see paras. [0023]-[0028] and Figs. 2-4), comprising: receiving a traffic dataset (wear leveling and count, see paras. [0022], [0050] and Fig. 9) comprising a plurality of data indicative of access frequencies (erase count associated with each physical memory block, see para. [0023] and Fig. 2) for a plurality of portions of a memory (flash memory 110 or RAM 114 divided into blocks, see Fig. 1) communicatively accessed by the memory controller, wherein the traffic dataset is generated while the memory controller uses a first assignment (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3) that causes a first logical address to correspond to a first physical address for a first portion of the plurality of portions (mapping table 220 comprising a number of logical to physical entries, see para. [0023] and Fig. 2); determining that the first portion is accessed sequential to a second portion of the plurality of portions (block 100-block 200 are sequential, see Figs 2 and 3); generating a second assignment that causes the first logical address to correspond to a third remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]); and storing, in a buffer memory (SRAM on controllers store other data such as mapping table, see para. [0034]) configured to store the first assignment, the second assignment to overwrite the first assignment in the buffer memory (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
However, Lee’505 does not appear to teach obtaining address access patterns and in response to the obtaining the address patterns, adjusting the logical-to-physical tables.
El Maghraoui’861 discloses obtaining address access patterns (tracks mappings between logical page addresses and physical page addresses…indicator of the linearity of a workload and derive linearity metrics(s); direction vector indicating sequential workload pattern over time, see paras. [0040]-[0044]) and in response to the obtaining the address patterns, adjusting the logical-to-physical tables (providing the metric(s) to an adjustment module or tuning algorithm to make adjustments to the tuning parameters, see paras. [0009], [0045]-[0047], [0067], [0069]-[0080] and Fig. 4) .
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’505’s invention to comprise obtaining address access patterns and in response to the obtaining the address patterns, adjusting the logical-to-physical tables, as taught by El Maghraoui’861, in order to provide a change in performance to increase an overall lifetime of the memory device (see paras. [0009], [0010] and [0013]).
As to claim 13, Lee’505 also discloses determining that the first portion is accessed sequential to the second portion comprises determining that the first portion is accessed sequential to the second portion a greater amount during a duration of time than the first portion is accessed sequential to the third portion during the duration of time (comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2).
remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
Note claim 15 recites similar limitations of claim 10.  Therefore it is rejected based on the same reason accordingly.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’505 in view of El Maghraoui’861 and further in view of CHO (U.S. Publication No. 2016/0124851 A1), hereafter referred to as CHO’851.
As to claim 6, Lee’505 and El Maghraoui’861 does not explicitly disclose the memory comprises a first die comprising the second portion and a second die comprising the third portion.
CHO’851 discloses the memory (memory system 1000, see Fig. 14) comprises a first die (memory 1110, see Fig. 14) comprising the second portion and a second die (memory 1120, see Fig. 14) comprising the third portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’505 and El Maghraoui’861’s invention to comprise the memory comprises a first die comprising the second portion and a second die comprising the third portion, as taught by CHO’851, in order to improve performance and reduce power consumption (see paras. [0006] and [0007]).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication No. 2008/0313505 A1), hereafter referred to as Lee’505.
Referring to claim 16, Lee’505, as claimed a semiconductor device (flash memory system 100, see Fig. 1), comprising: a memory comprising a first portion, a second portion, and a third portion (flash memory 110 or RAM 114 divided into blocks, see Fig. 1), wherein the first portion and the third portion are configured to be accessed at least partially in parallel; and
a memory controller (memory controllers, see paras. [0023]-[0028] and Figs. 2-4) comprising a buffer memory (SRAM on controllers store other data such as mapping table, see para. [0034]), wherein the memory controller is configured to:
determine that the first portion is accessed sequential to an access of the second portion (block 100-block 200 are sequential, see Figs 2 and 3); in response to determining that the first portion is accessed sequential to the access of the second portion, generate a plurality of logical-to-physical tables (mapping table 220 comprising a number of logical to physical entries, see para. [0023] and Fig. 2) that each comprise an assignment of a logical address to be used to access the third portion (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]), wherein the logical address was used at a previous time to access the first portion;
remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 17, Lee’505 also discloses the memory controller is configured to repeat the generation of the plurality of the logical-to-physical tables and the selection of a respective logical-to-physical table until a number of iterations corresponding to a number of repetitions is greater than or equal to a threshold number of iterations (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029]).
As to claim 18, Lee’505 also discloses the memory controller is configured to adjust the second logical-to-physical table when generating the plurality of logical-to-physical tables to cause a memory transaction performed by the memory controller to access the third portion as opposed to the first portion (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 19, Lee’505 also discloses the memory controller is configured to: identify a first set of portions accessed more frequently than a second set of portions, wherein the first set of portions comprises the first portion, and wherein the second set of portions comprises the second portion (comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2); and generate the plurality of logical-to-physical tables to correspond to a plurality of assignment options that reassign at least some of the first set of portions to physical addresses corresponding to at least some of the second set of portions (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029]).
As to claim 20, Lee’505 also discloses the memory controller is configured to select the first logical-to-physical table from the plurality of logical-to-physical tables based at least in part on a determination that considers the memory access latencies and a reassignment percentage remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029] and Figs 8, 9; also note: balancing the use for the memory blocks; minimum erase count exceeds a predetermined number, see paras. [0020] and [0030]-[0034])).



Response to Arguments

Applicant’s arguments filed 1/27/2022 have been fully considered but they are moot due to new grounds of rejection.
In summary, Lee’505, Maghraoui’861, and CHO’851 teach the claimed limitations as set forth.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181